Citation Nr: 0834501	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including, but not limited to, as secondary to diabetes 
mellitus or other service connected disability.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to September 
1974 and from June 1976 to August 1993.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2003 submission, the veteran claimed 
entitlement to service connection for several disabilities, 
including "Post-traumatic stress disorder (irritable, severe 
depression, fatigue, tremulous)."  A claim for post-
traumatic stress disorder (PTSD) was adjudicated and service 
connection was awarded for this disorder; however, individual 
claims for the symptoms indicated in the parenthesis were 
not.  A February 2004 Agent Orange examination report shows a 
diagnosis of chronic fatigue syndrome.  An addendum to this 
report indicates that the veteran thought that he had filed a 
claim for chronic fatigue.  According to the addendum, upon 
learning that such a claim had not been adjudicated the 
veteran indicated to the VA medical professional preparing 
the note that he planned to file a claim for chronic fatigue 
syndrome.  A claim for entitlement to service connection for 
chronic fatigue syndrome has been reasonably raised by the 
record.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  If he does not 
wish to pursue this claim, he should so indicate in writing 
to the RO.

The Board also notes that in an August 2008 hearing 
memorandum the veteran's representative requested that an 
award for special monthly compensation for loss of use of a 
creative organ be made since loss of erectile power is not 
shown.  This issue has been raised but not developed and is 
not otherwise before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
REMAND

The veteran asserts that he has erectile dysfunction as a 
result of his service or secondary to his service-connected 
type II diabetes mellitus.  The veteran has also indicated 
that erectile dysfunction may be secondary to service-
connected PTSD or as a result of exposure to herbicides 
during his service in the Republic of Vietnam.  It is also 
possible that the pathology may be due to other service 
connected disorders such as his back disorder.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  For reasons discussed below the Board is of 
the opinion that further development and medical opinions are 
necessary in this case.  

In its last remand the Board instructed that a medical 
opinion should be obtained after examination to determine the 
etiology of erectile dysfunction.  If there was clinical 
evidence of erectile dysfunction, the examiner was to 
indicate if it was at least as likely as not that erectile 
dysfunction was related to the veteran's service-connected 
PTSD or otherwise related to service or service connected 
disability.  The examiner was also supposed to indicate 
whether erectile dysfunction was at least as likely as not 
related to exposure to Agent Orange.

The veteran was afforded a VA examination in March 2008.  The 
diagnosis given was, "Erectile dysfunction is of unknown 
cause."  No specific opinion was offered as to any 
relationship between erectile dysfunction and PTSD or Agent 
Orange exposure.  Therefore, the opinion is inadequate for 
rating purposes.  As discussed below, further development 
should occur prior to obtaining additional medical opinions.  
To help ensure adequate opinions are obtained the Board has 
included a brief summary of the relevant evidence of record 
at this time.

The veteran retired from the military after more than 23 
years of active service.  He served in the United States 
Marine Corps, the United States Navy, in the Republic of 
Vietnam, and during the Persian Gulf War.  Exposure to 
herbicides and asbestos during service is shown.  The 
veteran's Department of Defense Form 214 indicates that he 
received the Combat Action Ribbon for service in Vietnam and 
also that he was awarded two Southwest Asia Service Medals.  
Service personnel records show that from May 1991 to December 
1991, during the Persian Gulf War, the veteran was serving 
aboard the USS Forrestal.  

As a VA examiner has opined that the veteran's erectile 
dysfunction is of an unknown cause, and the veteran has a 
Southwest Asia Service Medal, consideration of service 
connection for an undiagnosed illness under 38 C.F.R. § 3.317 
(2007) may be appropriate.  At the veteran's February 2004 
Agent Orange examination he noted his service aboard the USS 
Forrestal and stated that he was unsure if the area the ship 
was in was considered the Persian Gulf.  He did indicate that 
the ship was close to Turkey.  He also stated that planes 
from the ship flew into Iraq but that he did not have direct 
contact with the planes when they returned.  He reported that 
he could not see the oil fires and was never on land in the 
Persian Gulf.  

According to the Department of Defense Manual of Military 
Decorations & Awards 52-53 (September 1996, Incorporating 
Change 1, September 18, 2006), issued by the Office of the 
Assistant Secretary of Defense, a Southwest Asia Service 
Medal can be awarded to individuals for service in several 
different areas during the Gulf War; one example is service 
in the territorial waters of Turkey.  Essentially, some of 
the areas of service that would make a veteran eligible for 
receipt of a Southwest Asia Service Medal would not be 
considered service in the Southwest Asia theater of 
operations for purposes of section 3.317.  See 38 C.F.R. 
§ 3.317(d)(2) (2007) (The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea and the 
airspace above these locations).  

It is unclear if the veteran's service took him to any of the 
areas in the Southwest Asia theater of operations during the 
Persian Gulf War, as identified in 38 C.F.R. § 3.317(d)(2).  
On remand, any needed development should be undertaken to 
determine if the veteran had service in the Southwest Asia 
theater of operations during the Persian Gulf War as defined 
under section 3.317, and if so, whether the veteran has a 
qualifying chronic disability (related to his erectile 
dysfunction) as defined in that section.  

No complaints of erectile dysfunction are shown during 
service.  However, there are numerous complaints about 
hematuria and bleeding from the urethra.  The veteran also 
complained of pressure with urination (November 1991) and 
passed several renal stones during his service.  The veteran 
had numerous surgeries during service including 
hydrocelectomies, inguinal hernia repairs, laparoscopy, 
exploratory laparotomy, incidental appendectomy, and 
resection of appendicies epiploica.  The veteran is currently 
service connected for PTSD; degenerative disc disease L5-S1, 
spondylosis with painful and limited motion; diabetes 
mellitus, type II due to herbicide exposure; nephrolithiasis; 
residuals of colon surgery (which was resection of torsion of 
epiploic fat); residuals of hydrocelectomies times two; 
residuals of left inguinal hernia repair time two; residuals 
of excision of lipoma from spermatoid cord; and residuals of 
fractured mandible.  According to multiple VA treatment 
notes, in 1993, almost overnight, the veteran went from 
having normal erections to having an inability to obtain an 
erection.  

The veteran was afforded a VA examination in June 2003.  At 
this examination he reported that he has had complete loss of 
erection since 1993, the year he retired from the military.  
He was reportedly seen at a Naval hospital and given 
testosterone injections and prescriptions of yohimbine which 
were not helpful.  He was given Viagra until it was 
discovered that he had hypertension.  He was then seen by a 
urologist who recommended Caverject, which the veteran stated 
only caused bruises in his penis and did not help him have an 
erection.  He described urgency to urinate every five minutes 
but forced himself to wait.  The veteran reported a desire to 
have sex, and feelings like he had an erection only to find 
he has none.  Labs revealed that testosterone was borderline 
low.  The examiner opined that complete impotence was not 
likely due to type II diabetes mellitus.  The examiner stated 
that impotence was likely related to borderline low 
testosterone level and or depression.  Interestingly, in 
March 2004 a VA physician noted that the veteran had normal 
testosterone levels last summer.  Subsequent VA treatment 
notes show the veteran having low testosterone and being 
given a testosterone patch.  

A September 2004 VA urology consultation request and 
consultation report show that the veteran relayed that he 
could ejaculate even though an erection could not be 
achieved.  He again reported an onset of impotence shortly 
after he retired from service.  While in the past the veteran 
would have the mental sensation of achieving an erection when 
he did not have an actual physical erection, he no longer had 
these sensations.  In March 2005 a VA urologist stated that 
it was possible that the veteran had a vascular-venous leak.  
In June 2006 the veteran reported he had an inability to 
ejaculate.  

The veteran was afforded another VA examination in March 
2008.  Importantly, the examiner stated that the veteran 
received a diagnosis of hypogonadism, but such had been 
corrected with testosterone topical preparation.  Therefore, 
the examiner stated that hypogonadism was not likely the 
present cause of the veteran's erectile dysfunction.  
Physical examination was normal except for a small right 
testicular cyst which had been noted previously.  The 
examiner stated that erectile dysfunction was of unknown 
cause.     

Additional development as described below should be completed 
prior to obtaining any additional medical opinions.  The 
veteran has indicated that his erectile dysfunction began in 
1993 and stated that he was treated at the Naval hospital in 
Jacksonville, Florida for this condition that same year.  
Records from that hospital were requested by VA from the 
National Personnel Records Center (NPRC) after VA was 
informed by the Naval hospital that any records had been sent 
to NPRC in 2001.  NPRC sent VA the Naval hospital records 
from 1982 and 1986, and the response from NPRC stated that 
the "clinical search is limited to 1 year."  VA had 
requested records from January 1967 to July 2001.  It is 
unclear if a search was made for the year 1993.  As such, on 
remand relevant records from the Jacksonville Naval Hospital 
from only the year 1993 should be requested from NPRC.       

Also, one of the last entries (November 2006) in the VA 
treatment records obtained indicates that the veteran's 
erectile dysfunction had worsened and that discussion as to 
various etiologies was going to take place between two 
physicians.  No records of such a discussion have been 
obtained.  This information could be relevant to the issue at 
hand.  As such, relevant VA treatment notes from November 
2006 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Any needed development should be 
undertaken to determine if the veteran had 
service in the Southwest Asia theater of 
operations during the Persian Gulf War as 
defined under 38 C.F.R. § 3.317.

2.  Records from the Naval Hospital in 
Jacksonville, Florida from only the year 
1993 should be requested from NPRC and/or 
the Naval Hospital.  If records are not 
obtained, attempts made to obtain the 
records should be documented as should the 
unavailability of the records; the veteran 
should also be notified of the 
unavailability.   

3.  Relevant, outstanding VA medical 
records from November 2006 until the 
present should be obtained and associated 
with the claims file.  If records are not 
obtained, attempts made to obtain the 
records should be documented as should the 
unavailability of the records; the veteran 
should also be notified of the 
unavailability.   

4.  After the above has been accomplished, 
but regardless of whether additional 
evidence is obtained, the claims file 
should be reviewed by a psychoneurologist, 
or a specialist with similar knowledge, to 
determine whether it is as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran has erectile 
dysfunction as a result of his active 
military service or his service-connected 
disabilities.  

The psychoneurologist is requested to 
comment specifically on the following: 

a)	Whether it is as likely as not that 
the veteran has erectile dysfunction 
as a result of PTSD;
b)	Whether it is as likely as not that 
the veteran has erectile dysfunction 
as a result of his degenerative disc 
disease L5-S1 and spondylosis; 
c)	Whether it is as likely as not that 
the veteran has erectile dysfunction 
otherwise related to service or 
service connected disability.  

If it is determined that an examination is 
needed, such should be provided.  If the 
psychoneurologist is of the opinion that 
the veteran has erectile dysfunction as a 
result of an undiagnosed illness, this 
should be noted in the opinion.  

5.  After instructions 1 through 3 have 
been accomplished, but regardless of 
whether additional evidence is obtained, 
the claims file should also be reviewed by 
a urologist to determine whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
erectile dysfunction as a result of his 
active military service or his service-
connected disabilities.  

The urologist is requested to comment 
specifically on the following: 

a)	Whether it is as likely as not that 
the veteran has erectile dysfunction 
as a result of exposure to Agent 
Orange;
b)	Whether it is as likely as not that 
the veteran has erectile dysfunction 
otherwise related to service or 
service connected disability.  A 
discussion of the veteran's various 
in-service surgeries would be helpful 
to the Board. 

If it is determined that an examination is 
needed, such should be provided.  If the 
urologist is of the opinion that the 
veteran has erectile dysfunction as a 
result of an undiagnosed illness, this 
should be noted in the opinion.  

6.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  If 
the veteran's claim is denied there should 
be a discussion of the applicability of 
38 C.F.R. § 3.317 (Compensation for 
certain disabilities due to undiagnosed 
illnesses) to the veteran's claim.  If his 
service was not in the appropriate area, 
that should be clearly documented in the 
claims folder.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




